o Oo oan Oo ao FF ODO DY |

Nh PMO NM NO NYP NY ND S| | HF | | Fe Fe AX +> =
oO a KR wO NY =~ 8D oO DN OO oO FR WD NY =

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA,
Plaintiff, Case No. 2:09-cr-455-LDG

V. ORDER

MATTHEW RIDGE,

Defendant.

 

 

The defendant, Matthew Ridge, filed a Notice of Filing of Second or Successive
Petition in the Ninth Circuit and Filing of Protective Abridged Motion to Vacate under 28
U.S.C. §2255 (ECF No. 89). That document asked the Court to hold his Protective
Abridged Motion in Abeyance until the Ninth Circuit could consider whether to allow it to be
filed as a second or successive petition. This Court granted that motion (ECF No. 91).
The Ninth Circuit granted Ridge’s application to file a second or successive §2255 petition,
and authorized this Court to proceed with Ridge’s abridged motion that he had filed in this
court (ECF No. 90).

In sentencing Ridge under the advisory Sentencing Guidelines, the Court
determined that he was a career offender under §4B1.1. Ridge argues that his prior felony

convictions no longer qualify as crimes of violence pursuant to the Supreme Court’s

 
0 Oo AN OO oO FF WO DN =

NM PO PNM NYO PDP ND NYO S| HS | FS F| FF Ff FF | FS
oO a KR oO ND | OC OO DA nN OO TD BR WO ND —

 

decision in Johnson v. United States, 135 S.Ct. 2551 (2015). That argument is foreclosed
by Beckles v. United States, 137 S. Ct. 886 (2017). In Johnson, the Supreme Court held
that the vagueness of the residual clause in the definition of a “violent felony” in the Armed
Career Criminal Act of 1984, 18 U.S.C. § 924(e)(2)(B) (ACCA), violated the Constitution’s
Due Process Class. 135 S.Ct. at 2557, 2563. Ridge argues that the reasoning of Johnson
applies to the residual clause in the definition of crime of violence in §4B1.2.

Ridge cannot bring that challenge because he was sentenced pursuant to advisory
Sentencing Guidelines. In Beckles, which was decided after the Ninth Circuit granted
Ridge’s petition to file the present motion as a second or successive motion, the Supreme
Court held that “the advisory Sentencing Guidelines are not subject to a vagueness
challenge under the Due Process Clause and that §4B1.2(a)’s residual clause is not void
for vagueness.” 137 S. Ct. at 895. Accordingly, the Court will deny Ridge’s §2255 motion.

Certificate of Appealability

To appeal this order, Ridge must receive a certificate of appealability. 28 U.S.C. §
2253(c)(1)(B); Fed. R. App. P. 22(b)(1); 9th Cir. R. 22—1(a). To obtain that certificate, he
“must make a substantial showing of the denial of a constitutional right, a demonstration
that... includes showing that reasonable jurists could debate whether (or, for that matter,
agree that) the petition should have been resolved in a different manner or that the issues
presented were adequate to deserve encouragement to proceed further.” Slack v.
McDaniel, 529 U.S. 473, 483-84 (2000) (quotation omitted). This standard is “lenient.”
Hayward v. Marshall, 603 F.3d 546, 553 (9th Cir. 2010) (en banc). In the present matter,
the Supreme Court’s decision in Beckles is dispositive and precludes this Court from
finding that reasonable jurists could debate whether (or, for that matter, agree that) Ridge
can challenge his sentence pursuant to Johnson. Therefore, for good cause shown,

THE COURT ORDERS that Defendant Matthew Ridge’s Abridged Motion to Vacate,
Set Aside, or Correct Sentence Pursuant to 28 U.S.C. §2255 is DENIED.

2

 
0 Oo ON On FF WO YN =|

hm PO PP PNP NY NY ND AF HSH BSF FS BAP FP FF 2A 2 sa
oO om KR © NO |= COC O DN OO oO FF Wo NY =

 

THE COURT FURTHER ORDERS that it will not grant a certificate of appealability.

DATED this > | day of January, 2020.

(iat Oar

Lloyd D. Gd orge /
United States District ace.

 
